Exhibit 10.23*

 

AMENDED AND RESTATED EIGHTH AMENDMENT TO
AMENDED AND RESTATED SERIES 1997-1
SUPPLEMENT*

 

This AMENDED AND RESTATED EIGHTH AMENDMENT TO AMENDED AND RESTATED SERIES 1997-1
SUPPLEMENT, dated as of May 3, 2002 (this “Eighth Amendment”), is entered into
by and among WLFC FUNDING CORPORATION, as issuer (the “Issuer”) and THE BANK OF
NEW YORK, as indenture trustee (the “Indenture Trustee”).  Capitalized terms
used and not otherwise defined herein are used as defined in the Supplement (as
defined below).

 

WHEREAS, the parties hereto entered into that certain Amended and Restated
Series 1997-1 Supplement, dated as of February 11, 1999, as amended by a First
Amendment, dated as of May 12, 1999, a Second Amendment, dated as of February 9,
2000, a Third Amendment, dated as of February 7, 2001, a Fourth Amendment, dated
as of May 31, 2001, a Fifth Amendment, dated as of February 5, 2002, a Sixth
Amendment, dated as of March 5, 2002 and a Seventh Amendment, dated as of
April 5, 2002 (the “Supplement”);

 

WHEREAS, the parties hereto entered into an Eighth Amendment, dated as of May 3,
2002 (the “Original Eighth Amendment”); and

 

WHEREAS, the parties hereto desire to amend and restate the Original Eighth
Amendment so as to amend the Supplement in certain respects as provided herein;

 

NOW THEREFORE, in consideration of the premises and the other mutual covenants
contained herein, the parties hereto agree as follows:

 

SECTION 1.           Amendments.

 

(a)           The following definition is hereby added in its entirety to
Section 1.l of the Supplement:

 

“Amended and Restated Eighth Amendment Date” shall mean the date on which the
Amended and Restated Eighth Amendment to this Supplement shall become effective.

 

--------------------------------------------------------------------------------

*              Portions of the material in this Exhibit have been redacted
pursuant to a request for confidential treatment and the redacted material has
been filed separately with the Commission.  An asterisk has been placed in the
precise places in this Agreement where we have redacted information, and the
asterisk is keyed to a legend which states that the material has been omitted
pursuant to a request for confidential treatment.

 

--------------------------------------------------------------------------------


(b)           The definition of “Conversion Date” in Section 1.1 of the
Supplement is hereby amended and restated to read in its entirety as follows:

 

“Conversion Date” means February 5, 2003; provided, however, that such
Conversion Date may be extended for a period of no longer than 364 days, if
approved by all of the Holders of the Class A Notes.

 

(c)           Clause (A) of the definition of “Class A Note Principal Payment”
in Section 1.1 of the Supplement is hereby amended and restated to read in its
entirety as follows:

 

(A)          (i) If no Early Amortization Event has occurred or is continuing on
such Payment Date, an amount equal to the excess, if any, of (1) the Class A
Note Principal Balance over (2) the Asset Base; plus

 

(ii) On or after the Conversion Date, if no Early Amortization Event has
occurred or is continuing on such Payment Date, an amount equal to the excess,
if any, of (1) the sum of (A) the product of (i) ninety percent (90%) and
(ii) all Engine Revenues actually received by, or on behalf of, the Issuer
during the related Collection Period with respect to the Series 1997-1 Engines
and (B) the product of (x) a fraction, expressed as a percentage, the numerator
of which shall equal the Class A Note Principal Balance (prior to giving effect
to any payments of principal on such Payment Date) and the denominator of which
shall equal the sum of the Net Book Values of all Series 1997-1 Engines
(calculated as of the last day of the immediately preceding month) and (y) the
greater of (i) the sum of the Net Book Values of all Series 1997-1 Engines sold
during the related Collection Period (which Net Book Values will be determined
as of the last day of the month immediately preceding such sale), and (ii) the
aggregate Sales Proceeds of all Series 1997-1 Engines sold during the related
Collection Period, over (2)  the amount paid pursuant to clauses (A) through
(G) inclusive, of Section 3.2(I) hereof minus the amount as calculated pursuant
to clause (A)(i) above; or

 

(d)           Clause 16 of the definition of “Eligible Engine” in Section 1.1 of
the Supplement is hereby amended and restated to read in its entirety as
follows:

 

“(16) Non-U.S. Lessees.  If the Lessee of such Engine is domiciled or
principally located in a non-U.S. jurisdiction, (a) such Engine shall be owned
by and leased from an Owner Trustee (acting under a Trust Agreement), (b) such
Owner Trustee shall have executed and delivered to the Collateral Custodian a
facsimile copy of an Owner Trustee Guaranty (the original counterpart of which
shall be delivered to the Collateral Custodian within ten Business Days after
such execution and delivery), (c) such Owner Trustee shall have executed and
delivered to the Collateral Custodian a facsimile copy of an Owner Trustee
Mortgage covering, among other things, such Engine and Lease Agreement (the
original counterpart of which shall be delivered to the Collateral Custodian
within three (3) Business Days after the filing thereof with the FAA), and
(d) the Issuer

 

2

--------------------------------------------------------------------------------


 

shall have executed and delivered to the Collateral Custodian a facsimile copy
of a Beneficial Interest Pledge Agreement covering, among other things, the
Issuer’s beneficial interest in the Owner Trust (the original counterpart of
which shall be delivered to the Collateral Custodian within ten Business Days
after such execution and delivery), provided that this clause (16) shall only
apply to Subsequent Lease Transactions.”

 

(e)           The definition of “Final Payment Date” in Section 1.1 of the
Supplement is hereby amended and restated to read in its entirety as follows:

 

“Final Payment Date” means, with respect to Series 1997-1 Notes, the date which
is the fifth anniversary of the Conversion Date, or if such date is not a
Business Day, the Business Day immediately succeeding such date.

 

(f)            The definition of “Issuer Fee Letter” in Section 1.1 of the
Supplement is hereby amended and restated to read in its entirety as follows:

 

“Issuer Fee Letter” means the Third Amended and Restated Issuer Fee Letter,
dated May 3, 2002, between the Issuer and the Deal Agent.

 

(g)           The definition of “Subsequent Lease Transactions” in Section 1.1
of the Supplement is hereby amended and restated to read in its entirety as
follows:

 

“Subsequent Lease Transactions” shall mean those Leases of any Engine, which
Leases shall, on or after the Amendment Date, be added to the Asset Base.

 

(h)           The following definition is hereby added in its entirety to
Section 1.1 of the Supplement:

 

“Collateral Custodian” shall mean BNY Midwest Trust Company, an Illinois
corporation, or any successor thereto satisfactory to the Deal Agent.

 

(i)            The following definition is hereby added in its entirety to
Section 1.1 of the Supplement:

 

“Collateral Custody Agreement” shall mean a custodial agreement among the
Collateral Custodian, the Issuer, the Servicer, the Indenture Trustee and the
Deal Agent, as amended from time to time, relating to the transactions
contemplated hereby.

 

(j)            The following definition is hereby added in its entirety to
Section 1.1 of the Supplement:

 

“FAA Counsel” shall mean McAfee & Taft or such other reputable counsel with
offices in Oklahoma City, OK as Issuer and Servicer may from time to time
select.

 

3

--------------------------------------------------------------------------------


 

(k)           The following definition is hereby added in its entirety to
Section 1.1 of the Supplement:

 

“Step-Up Program Fee” shall have the meaning assigned to such term in the Issuer
Fee Letter.

 

(l)            The following definition is hereby added in its entirety to
Section 1.1 of the Supplement:

 

“Step-Up Program Fee Rate” shall have the meaning assigned to such term in the
Issuer Fee Letter.

 

(m)          Section 3.2 of the Supplement is hereby amended and restated to
read in its entirety as follows:

 

“Section 3.2  Distributions from Series 1997-1 Series Account on each Payment
Date.

 

On each Payment Date, the Indenture Trustee shall, in accordance with the
Servicer Report, distribute funds then on deposit in the Series 1997-1
Series Account to the following Persons and in the following order of priority:

 

(I)            If an Early Amortization Event shall not then be continuing:

 

(A)          To the Indenture Trustee by wire transfer of immediately available
funds, all Indenture Trustee’s Fees then due and payable for Series 1997-1 to
the extent not paid by the Servicer;

 

(B)           (i)            if the Indenture Trustee has received the Servicer
Report for the related Collection Period, to the Servicer by wire transfer of
immediately available funds, an amount equal to the sum of any (x) Servicing Fee
Arrearage and (y) Servicing Fee then due and payable and (ii) to the Servicer by
wire transfer of immediately available funds, an amount equal to the Servicer
Advance then due and payable;

 

(C)           To the Administrative Agent, any fees and expenses then payable to
the Administrative Agent approved by the Requisite Global Majority pursuant to
Section 405(b) of the Indenture;

 

(D)          To an Interest Rate Hedge Provider, any payments owing under an
Interest Rate Hedge Agreement other than termination payments;

 

(E)           To each Holder of a Class A Note on the immediately preceding
Determination Date, an amount equal to its pro rata portion of first, any
Class A Note Interest Arrearage, and second, the Class A Note Interest Payment
for such Payment Date, excluding in each case any portion thereof representing
the 2.0% margin described in clause (ii) of the definition of Overdue Rate;

 

4

--------------------------------------------------------------------------------


 

(F)           To the Series 1997-1 Restricted Cash Account, an amount sufficient
so that the total amount on deposit therein is equal to the Series 1997-1
Restricted Cash Amount for such Payment Date;

 

(G)           (i)            To the Deal Agent an amount equal to the sum of
(x) the Facility Fee and the Program Fee then due and payable and (y) any unpaid
Facility Fee and Program Fee from all prior Payment Dates and (ii) to the
Administrative Agent an amount equal to the sum of (x) the Administrative Agent
Fee then due and payable and (y) any unpaid Administrative Agent Fee from all
prior Payment Dates;

 

(H)          To each Holder of a Class A Note on the immediately preceding
Determination Date, an amount equal to its pro rata portion of prepayments on
the Notes deposited in the Series 1997-1 Series Account for the related
Collection Period;

 

(I)            To each Holder of a Class A Note on the immediately preceding
Determination Date, an amount equal to its pro rata portion of the Class A Note
Principal Payment;

 

(J)            To the Deal Agent an amount equal to the sum of (x) the Step-Up
Program Fee then due and payable and (y) any unpaid Step-Up Program Fee from all
prior Payment Dates;

 

(K)          To each Holder of a Class A Note on the immediately preceding
Determination Date, pro rata, the portion of any Default Interest then due and
payable which represents the 2% margin described in clause (ii) of the
definition of Overdue Rate;

 

(L)           To each Holder of a Class A Note on the immediately preceding
Determination Date, pro rata, an amount equal to Taxes, Other Taxes, Increased
Costs and amounts due pursuant to Sections 2.5, 2.6 and 2.7 hereof, if any, then
due and payable with respect to such Class A Note and any other costs, expenses,
taxes and indemnities payable by the Issuer pursuant to the Class A Note
Purchase Agreement;

 

(M)         To an Interest Rate Hedge Provider any termination payments owing
under any Interest Rate Hedge Agreement;

 

(N)          To the Indenture Trustee for distribution pursuant to
Section 401(d) of the Indenture, as Excess Cash Available for Distribution, to
the extent that any Deficient Series is Outstanding on such Payment Date; and

 

(O)          To the Issuer by wire transfer of immediately available funds, any
remaining amount on deposit in the Series 1997-1 Series Account on such Payment
Date.

 

5

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, the amounts set forth in clause (O) shall be
payable only at such times as no Deficient Series then exists.

 

(II)           If an Early Amortization Event shall then be continuing:

 

(A)          To the Indenture Trustee by wire transfer of immediately available
funds, all Indenture Trustee’s Fees then due and payable for Series 1997-1 to
the extent not paid by the Servicer;

 

(B)           (i)            If the Indenture Trustee has received the Servicer
Report for the related Collection Period, to the Servicer by wire transfer of
immediately available funds, an amount equal to the sum of any (x) Servicer Fee
Arrearage and (y) Servicer Fee then due and payable and (ii) to the Servicer by
wire transfer of immediately available funds, an amount equal to the Servicer
Advance then due and payable;

 

(C)           To the Administrative Agent, any fees and expenses then payable to
the Administrative Agent approved by the Requisite Global Majority pursuant to
Section 405(b) of the Indenture;

 

(D)          To an Interest Rate Hedge Provider, any payments owing under an
Interest Rate Hedge Agreement other than termination payments;

 

(E)           To each Holder of a Class A Note on the immediately preceding
Determination Date, an amount equal to its pro rata portion of first, any
Class A Note Interest Arrearage and second, the Class A Note Interest Payment
for such Payment Date excluding any portion thereof representing Default
Interest calculated at the Overdue Rate;

 

(F)           (i)            to the Deal Agent, an amount equal to the sum of
(x) the Facility Fee and Program Fee then due and payable and (y) any unpaid
Facility Fee and Program Fee from all prior Payment Dates and (ii) to the
Administrative Agent an amount equal to the sum of (x) the Administrative Agent
Fee then due and payable and (y) any unpaid Administrative Agent Fee from all
prior Payment Dates;

 

(G)           To each Holder of a Class A Note on the immediately preceding
Determination Date, an amount equal to its pro rata portion of prepayments on
the Notes deposited in the Series 1997-1 Series Account for the related
Collection Period;

 

(H)          To each Holder of a Class A Note on the immediately preceding
Determination Date, an amount equal to its pro rata portion of the Class A Note
Principal Payment;

 

(I)            To the Deal Agent, an amount equal to the sum of (x) the Step-Up
Program Fee then due and payable and (y) any unpaid Step-Up

 

6

--------------------------------------------------------------------------------


 

Program Fee from all prior Payment Dates, including any portion of Default
Interest thereon calculated at the Overdue Rate;

 

(J)            To each Holder of a Class A Note on the immediately preceding
Determination Date, pro rata, an amount equal to Taxes, Other Taxes, Increased
Costs and amounts due pursuant to Sections 2.5, 2.6 and 2.7 hereof, if any, then
due and payable with respect to such Class A Note and any other costs, expenses,
taxes and indemnities payable by the Issuer pursuant to the Class A Note
Purchase Agreement;

 

(K)          To an Interest Rate Hedge Provider any termination payments owing
under any Interest Rate Hedge Agreement;

 

(L)           To the Indenture Trustee for distribution pursuant to
Section 401(d) of the Indenture, as Excess Cash Available for Distribution, to
the extent that any Deficient Series is Outstanding on such Payment Date; and

 

(M)         To the Issuer by wire transfer of immediately available funds, any
remaining amount on deposit in the Series 1997-1 Series Account on such Payment
Date.

 

Notwithstanding the foregoing, if an Event of Default has occurred and the
Indenture Trustee has sold or otherwise liquidated any Series Collateral or any
other asset of the Issuer, then solely with respect to funds realized by the
Indenture Trustee from such sale or liquidation, the amounts set forth in
clause (K) shall be payable pari passu with the amounts set forth in
clause (I) in proportion to the amounts due under clauses (K) and (I),
respectively.

 

Any amounts payable to a Purchaser shall be made by wire transfer of immediately
available funds to the account that such Noteholder has designated to the
Indenture Trustee in writing on or prior to the Business Day immediately
preceding the Payment Date.”

 

(n)           Section 3.5(b) of the Supplement is hereby amended and restated to
read in its entirety as follows:

 

“(b)         The Issuer shall maintain (or shall cause the Servicer to maintain)
records that will identify amounts on deposit in the Series 1997-1 Engine
Reserve Account to a specific Eligible Engine.  The Servicer shall be entitled
to withdraw funds from the Series 1997-1 Engine Reserve Account for the payment
of maintenance expenses with respect to the related Eligible Engine, at the
times and subject to the further conditions set forth in the Servicing
Agreement; provided, however, that the Servicer may not make any such withdrawal
in an amount greater than $1,000,000 unless the Deal Agent determines (or is
deemed to determine) that the use of proceeds of such withdrawal complies with
the Maintenance Reserve Withdrawal Conditions (as defined below).

 

7

--------------------------------------------------------------------------------


 

The Servicer shall give the Indenture Trustee and the Deal Agent prior written
notice of any such requested withdrawal in excess of $1,000,000, accompanied by
supporting documentation showing compliance with the Maintenance Reserve
Withdrawal Conditions.  Such request shall be accompanied by a notice in the
form of Exhibit E to this Supplement, duly completed (a “Withdrawal Notice”). 
The Indenture Trustee shall, upon receipt of such notice of a requested
withdrawal and supporting documentation, transmit copies thereof by telecopy to
the Deal Agent.  If such notice and documentation are received by the Indenture
Trustee prior to 2:00 p.m. (New York time) on any Business Day, the Indenture
Trustee will telecopy the same to the Deal Agent at (704) 383-7851 on the same
Business Day.  In all other cases the Indenture Trustee will telecopy such
notice and documentation to the Deal Agent at such telecopy number on the next
Business Day following the Indenture Trustee’s receipt thereof.  If the Deal
Agent determines that such supporting documentation does not show that such
drawing complies with the Maintenance Reserve Withdrawal Conditions or that it
has received insufficient supporting documentation to show such compliance, it
will so indicate by signing the applicable Withdrawal Notice in the space
provided, and sending such signed Withdrawal Notice to the Indenture Trustee and
the Servicer no later than 5:00 p.m. (New York time) on the second Business Day
after the day on which the Deal Agent received such telecopy from the Indenture
Trustee.  Such notice by the Deal Agent, if given, will be sent to the Indenture
Trustee by telecopy at (212) 328–7623.  If the Indenture Trustee does not
receive such notice by 5:00 p.m. (New York time) on such second Business Day at
such telecopy number, the Deal Agent will be deemed to have determined that such
withdrawal complies with the Maintenance Reserve Withdrawal Conditions.  If the
Indenture Trustee timely receives such Withdrawal Notice signed by the Deal
Agent, it will not permit the applicable withdrawal from the Series 1997-1
Engine Reserve Account.  If the Indenture Trustee does not timely receive such
Withdrawal Notice signed by the Deal Agent, it will permit the applicable
withdrawal.

 

The “Maintenance Reserve Withdrawal Conditions” applicable to any Withdrawal
Notice are that

 

(i)            the amount requested to be withdrawn must be no greater than the
aggregate amount of the invoices for work done on the applicable Eligible
Engine, copies of which are delivered as part of the supporting documentation
for such Withdrawal Notice, and

 

(ii)           the amount requested to be withdrawn must be no greater than the
aggregate amount of all Maintenance Reserve Payments on deposit in the Series 
1997-1 Engine Reserve Account which were shown as being allocated to the
applicable Eligible Engine in the most recently delivered Servicer Report.

 

Notwithstanding the foregoing, so long as a Servicer Default is then in effect,
the Servicer shall not be entitled to make any such withdrawal (irrespective

 

8

--------------------------------------------------------------------------------


 

of the amount thereof) except upon presentation of supporting documentation
reasonably determined by the Deal Agent to comply with the Maintenance Reserve
Withdrawal Conditions and the terms of the applicable Lease Agreement (which
shall evidence its determination by written instrument delivered to the
Indenture Trustee).”

 

(o)           Section 4.6 of the Supplement is hereby amended and restated to
read in its entirety as follows:

 

“Section 4.6          Insurance.  Within 45 days of the Closing Date or the
Transfer Date related to the transfer of any additional Transferred Assets, in
the case of any Transferred Assets received from an Affiliate of the Issuer, and
on or before such Closing Date or Transfer Date, in the case of all other
Transferred Assets, and on the date of the applicable Subsequent Lease
Transaction, the Issuer shall deliver to the Collateral Custodian certificates
evidencing the applicable Lessee’s insurance coverage (in addition to any
insurance coverage required under the Servicing Agreement), which shall be
satisfactory to the Deal Agent, and shall name the Indenture Trustee on behalf
of the Series 1997-1 Noteholders as contract party or additional loss payee, as
the case may be, in the case of casualty insurance, and as additional insured in
the case of liability insurance.”

 

(p)           The following new Section 4.9 is hereby added to the Supplement:

 

“Section 4.9.  Filing of Leases with FAA.  The Issuer will cause each Lease to
be duly filed with the FAA, together with any Lease assignment which may be
necessary to perfect the Indenture Trustee’s security interest in such Lease, no
later than the Transfer Date of the applicable Engine and, in the case of any
Lease executed and delivered after such Transfer Date, no later than the date of
such execution and delivery, and will deliver, or will cause to be delivered,
evidence of such filing together with any “chattel paper” original of such Lease
to the Collateral Custodian within three Business Days of such filing.”

 

(q)           The first paragraph of Section 5.2 is hereby amended and restated
to read in its entirety as follows:

 

“Section 5.2 Advances on Class A Notes.  The obligation of a Purchaser to make
any Loans pursuant to its Class A Note Commitment under this Supplement and the
Class A Note Purchase Agreement is subject to the following further conditions;
provided, however, that the Deal Agent may waive in writing those conditions set
forth in subdivisions (o), (r), (s), (v) and (w) of this Section 5.2:”

 

(r)            Section 5.2(c) of the Supplement is hereby amended by deleting
the word “Purchasers” and substituting the words “Collateral Custodian, Deal
Agent and VFCC” therefor.

 

(s)           Section 5.2(d) of the Supplement is hereby amended by deleting the
word “Purchasers” and substituting the words “Collateral Custodian, Deal Agent
and VFCC” therefor

 

9

--------------------------------------------------------------------------------


 

and is further amended by deleting the words “three (3)” and substituting the
words “one (1)” therefor.

 

(t)            Section 5.2(f) of the Supplement is hereby amended by deleting
the words “Deal Agent” and substituting the words “Collateral Custodian”
therefor.

 

(u)           Section 5.2(g) of the Supplement is hereby amended by adding the
words “shall have been delivered to the Collateral Custodian” immediately after
the words “Servicing Agreement”.

 

(v)           Section 5.2(h) of the Supplement is hereby amended and restated to
read in its entirety as follows:

 

“(h) Opinions of Counsel.  The Collateral Custodian shall have received Opinions
of Counsel to the Issuer, other than counsel employed by the Issuer, the Seller
or the Servicer, as to the filing with the FAA of the Indenture Trustee’s
security interest in the Collateral, and the perfection and priority of such
security interest with respect to FAA matters in form and substance satisfactory
to the Series 1997-1 Noteholder.”

 

(w)          Section 5.2(i) is hereby amended by deleting the words “Deal Agent
shall have received evidence to its satisfaction” and substituting the words
“Collateral Custodian shall have received evidence satisfactory to the Deal
Agent” therefor.

 

(x)            Section 5.2(j) is hereby amended by adding the words “Collateral
Custodian and the” immediately before the first instance of the words “Deal
Agent” therein.

 

(y)           Section 5.2(k) of the Supplement is hereby amended and restated to
read in its entirety as follows:

 

“(k) Chattel Paper.  Any original counterpart of each Lease Agreement (other
than the one held by the Lessee or filed with any relevant Governmental
Authority) that will be the subject of a Loan that constitutes “chattel paper”
for purposes of the UCC as in effect in the jurisdiction whose law governs the
Lease Agreement has been delivered in escrow to the Issuer’s FAA Counsel on or
prior to the effectiveness of such Lease Agreement, and shall have been filed
with the FAA on or before the date of such Loan, provided, however, that FAA
Counsel shall deliver such “chattel paper” original counterpart to the
Collateral Custodian within three (3) Business Days after such filing.”

 

(z)            Section 5.2(s) of the Supplement is hereby amended and restated
to read in its entirety as follows:

 

“(s) Concentration of Engines for Wide Body Aircraft.  After giving effect to
the transfer of all Engines which are transferred on any Transfer Date, the sum
of the Net Book Values of all Eligible Engines designed to power Wide Body
Aircraft shall not exceed an amount equal to the product (A) the Wide Body
Aircraft Percentage and (B) the Aggregate Net Book Value.”

 

10

--------------------------------------------------------------------------------


 

(aa)         Section 5.2(y) of the Supplement is hereby deleted in its entirety
and replaced with the word “Reserved.”

 

(bb)         Section 5.2(aa) of the Supplement is hereby amended and restated to
read in its entirety as follows:

 

“(aa) Owner Trustee Documents.  With respect to each Engine owned by an Owner
Trustee, the Collateral Custodian shall have received from such Owner Trustee
within three (3) Business Days of the transfer of such Engine to such Owner
Trustee (i) a copy of the resolutions of the Board of Directors of the Owner
Trustee, in its individual capacity, certified by the Secretary or an Assistant
Secretary of the Owner Trustee, duly authorizing the execution, delivery and
performance by the Owner Trustee of each of the Related Documents to which the
Owner Trustee is or will be a party; (ii) an incumbency certificate of Owner
Trustee, as to the persons authorized to execute and deliver the Related
Documents to which it is or will be a party and the signatures of such person or
persons; and (iii) a legal opinion of counsel to the Owner Trustee with respect
to the due authorization, execution and delivery by the Owner Trustee of the
Related Documents to which it is or will be a party.”

 

(cc)         Section 5.2 of the Supplement is amended to add the following
Section (bb) at the end thereof:

 

“(bb) Collateral Custody Agreement.  The Issuer, the Servicer, the Indenture
Trustee and the Deal Agent shall have entered into a Collateral Custody
Agreement in form and substance satisfactory to the Deal Agent with the
Collateral Custodian and, on or before the date of the applicable Loan, the
Collateral Custodian shall have confirmed to the Deal Agent in writing that the
Collateral Custodian has received the documents required by Schedule I (attached
hereto as Exhibit F) of such Collateral Custody Agreement to be delivered on or
before the date of such applicable Loan.”

 

(dd)         The following new Section 5.3 is hereby added to the Supplement:

 

“5.3        Deliveries.  The Issuer will timely file and deliver each document
which is required to be filed or delivered hereunder or under any Related
Document, or the filing or delivery of which is listed as a condition to the
making of any Loan in Section 5.2 but which is permitted to be filed or
delivered after the date of such Loan, strictly within the time period set forth
herein for such filing or delivery.”

 

(ee)         Section 6.19 of the Supplement is hereby amended and restated to
read in its entirety as follows:

 

“6.19      Subsidiaries.  At all times on or prior to the Effective Date, the
Issuer has had no Subsidiaries other than WLFC Funding (Ireland) Limited, a
corporation organized under the law of the Republic of Ireland.”

 

11

--------------------------------------------------------------------------------


 

(ff)           The Supplement is hereby amended by adding a new Exhibit F
immediately following Exhibit E thereto, which Exhibit F shall read in its
entirety as follows:

 

Exhibit F

 

Funding Deliverables

 

ITEM

 

RECIPIENTS

 

DUE DATE

Asset Base Certificate

 

Collateral Custodian, Deal Agent, VFCC

 

At least 1 day prior to the funding of any loan

 

 

 

 

 

Notice of Request for a Loan

 

Collateral Custodian, Deal Agent, VFCC

 

On or prior to the funding of any loan

 

 

 

 

 

Compliance Certificate

 

Collateral Custodian Deal Agent, VFCC

 

On or prior to the funding of any loans

 

 

 

 

 

Appraisal

 

Collateral Custodian, Deal Agent

 

On or prior to the funding of any loans

 

 

 

 

 

Certified Board resolutions of the Owner Trustee

 

Collateral Custodian

 

On or prior to the third Business Day following any transfer

 

 

 

 

 

Incumbency certificate of the Owner Trustee

 

Collateral Custodian

 

On or prior to the third Business Day following any transfer

 

 

 

 

 

Legal opinion as to execution of Loan Documents by the Owner Trustee

 

Collateral Custodian

 

On or prior to the third Business Day following any transfer

 

 

 

 

 

Any “chattel paper” original of each Lease Agreement

 

Collateral Custodian

 

To be provided to FAA Counsel on or prior to any transfer.  FAA Counsel agrees
to provide to Collateral Custodian within 3 business days

 

 

 

 

 

Owner Trustee Guaranty executed by Owner Trustee

 

Collateral Custodian

 

On or prior to any transfer

 

12

--------------------------------------------------------------------------------


 

ITEM

 

RECIPIENTS

 

DUE DATE

Owner Trustee Mortgage executed by Owner Trustee

 

Collateral Custodian

 

To be provided to FAA Counsel on or prior to any transfer.  FAA Counsel agrees
to provide to Collateral Custodian within 3 business days

 

 

 

 

 

Beneficial Interest Pledge Agreement, executed by WLFC Funding Corporation

 

Collateral Custodian

 

On or prior to any transfer

 

 

 

 

 

Engine and Beneficial Interest Transfer Certificate

 

Collateral Custodian

 

On or prior to the third Business Day following any transfer

 

 

 

 

 

Evidence of filing Engine or Beneficial Interest registration with requisite
Governmental Authority

 

Collateral Custodian

 

Promptly upon receipt

 

 

 

 

 

Supplement to List of Engines

 

Collateral Custodian

 

On or prior to the third Business Day following any transfer

 

 

 

 

 

File-stamped copies of UCC-1 financing statements naming WLFC as Debtor/Seller;
Funding Corp. as Secured Party/Purchaser; and BONY as Assignee of Secured Party

 

Collateral Custodian

 

Promptly upon receipt

 

 

 

 

 

File-stamped copies of UCC-1 financing statements naming Funding Corp. as Debtor
and BONY as Secured Party

 

Collateral Custodian

 

Promptly upon receipt

 

 

 

 

 

File-stamped copies of FAA recordations of the Contribution and Sale Agreement,
Indenture, Series 1997-1 Supplement and each Lease Agreement for each Engine and
Contributed Beneficial Interest

 

Collateral Custodian

 

Promptly upon receipt

 

13

--------------------------------------------------------------------------------


 

ITEM

 

RECIPIENTS

 

DUE DATE

File-stamped copies of Security filings, if any, required by the Governmental
Authority of the country of any foreign Lessee’s chief executive office

 

Collateral Custodian

 

Promptly upon receipt

 

 

 

 

 

File-stamped copies of UCC-1 financing statements covering any Lease Agreements
being transferred and naming the lease originator as Debtor; WLFC as Secured
Party and BONY as Assignee of Secured Party

 

Collateral Custodian

 

Promptly upon receipt

 

 

 

 

 

File-stamped copies of UCC termination statements covering the security interest
of any other Person with respect to Contributed Assets or Beneficial Interests
in assets being transferred

 

Collateral Custodian

 

Promptly upon receipt

 

 

 

 

 

Certificates of insurance coverage

 

Collateral Custodian

 

Within 45 days of the Transfer Date for Engines transferred from an Affiliate of
Issuer; on the date of the applicable Loan for all other transfers and on the
date of the Subsequent Lease Transaction

 

 

 

 

 

Consent and Agreement

 

Collateral Custodian

 

Within 90 days of the Transfer Date and within 90 days of the date of the
Subsequent Lease Transaction

 

 

 

 

 

Servicer Certificate

 

Deal Agent and Collateral Custodian

 

On the date of the applicable Loan

 

 

 

 

 

Opinions of Foreign Local Counsel as to perfection, if necessary (only for
foreign Lessees not set up with an Owner Trust structure)

 

Collateral Custodian

 

Within 120 days of Transfer Date

 

 

 

 

 

Opinion of FAA Counsel as to filing perfection and priority with respect to the
FAA of Indenture Trustee’s security interest in the Collateral

 

Collateral Custodian

 

Within three Business Days after the applicable Transfer Date

 

14

--------------------------------------------------------------------------------


 

(gg)         The definition of “Single Lessee Percentage” in Schedule 1 to the
Supplement is hereby amended and restated to read in its entirety as follows:

 

“Single Lessee Percentage” means * percent (*%); provided, however that with
respect to any lessee which is located in an Emerging Market the Single Lessee
Percentage shall mean * percent (*%).

 

(hh)         The definition of “Three Lessee Percentage” in Schedule 1 to the
Supplement is hereby amended and restated to read in its entirety as follows:

 

“Three Lessee Percentage” means * percent (*%).

 

(ii)           Section 3 of Schedule 1 of the Supplement, entitled “Geographic
Concentration Table” is hereby amended and restated to read in its entirety as
follows:

 

“Section 3:  Geographic Concentration Table”

 

Geographic Region

 

Maximum Geographic Percentage

 

Africa/Middle East/Europe

 

*

%

Emerging Asia

 

*

%

China

 

*

%

Developed Asia/Pacific Rim

 

*

%

Developed Europe

 

*

%

North America

 

*

%

Latin/South America

 

*

%

Total Emerging Markets

 

*

%

 

(jj)           Exhibit B to the Supplement is hereby replaced in its entirety by
Exhibit B to this Eighth Amendment.

 

(kk)         Exhibit D to the Supplement is hereby replaced in its entirety with
Exhibit D to this Eighth Amendment.

 

--------------------------------------------------------------------------------

*              The redacted material on this Schedule has been omitted pursuant
to a request for confidential treatment and the material has been filed
separately

 

15

--------------------------------------------------------------------------------


 

(ll)           Exhibit E to this Eighth Amendment is hereby added in its
entirety to the Supplement as Exhibit E to the Supplement.

 

SECTION 2.           Supplement in Full Force and Effect as Amended.  Except as
specifically amended hereby, the Supplement shall remain in full force and
effect.  All references to the Supplement shall be deemed to mean the Supplement
as modified hereby.  This Eighth Amendment shall not constitute a novation of
the Supplement, but shall constitute an amendment thereof.  The parties hereto
agree to be bound by the terms and conditions of the Supplement, as amended by
this Eighth Amendment, as though such terms and conditions were set forth
herein.

 

SECTION 3.           Effectiveness of Eighth Amendment.  This Eighth Amendment
shall become effective on the date (the “Amended and Restated Eighth Amendment
Date”) as of which all the parties hereto have executed the signature pages
hereto.

 

 

SECTION 4.           Miscellaneous.

 

(a)           This Eighth Amendment may be executed in any number of
counterparts, and by the different parties hereto on the same or separate
counterparts, each of which shall be deemed to be an original instrument but all
of which together shall constitute one and the same agreement.

 

(b)           The descriptive headings of the various sections of this Eighth
Amendment are inserted for convenience of reference only and shall not be deemed
to affect the meaning or construction of any of the provisions hereof.

 

(c)           This Eighth Amendment may not be amended or otherwise modified
except as provided in the Supplement.

 

(d)           THIS EIGHTH AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS EIGHTH AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT
REFERENCE TO ITS CONFLICT OF LAWS PROVISIONS.

 

(e)           First Union Securities, Inc. certifies by acknowledgment hereof
that it is the sole Noteholder.

 

[Remainder of Page Intentionally Left Blank]

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Amended and Restated Eighth
Amendment to the Amended and Restated Series 1997-1 Supplement to be executed by
their respective officers thereunto duly authorized, as of the date first
above-written.

 

 

WLFC FUNDING CORPORATION

 

 

 

 

 

 

 

By:

/s/ DONALD A. NUNEMAKER

 

Name:

Donald A. Nunemaker

 

 

Title:

Executive Vice President
Chief Operating Officer

 

 

 

 

 

 

 

 

THE BANK OF NEW YORK, as Indenture Trustee

 

 

 

 

 

 

 

By:

/s/ SCOTT J. TEPPER

 

Name:

Scott J. Tepper

 

 

Title:

Assistant Vice President

 

 

 

 

 

 

 

 

THE BANK OF NEW YORK, as Securities Intermediary

 

 

 

 

 

 

 

By:

/s/ SCOTT J. TEPPER

 

Name:

Scott J. Tepper

 

 

Title:

Assistant Vice President

 

 

Consented and agreed to:

 

 

 

FIRST UNION SECURITIES, INC.,

 

as the sole Noteholder on

 

behalf of the Purchasers

 

 

 

 

 

 

By:

/s/ DANIEL MILLER

 

Name:

Daniel Miller

 

Title:

Director

 

 

1

--------------------------------------------------------------------------------


 

Consented and agreed to:

 

 

 

FORTIS BANK [NEDERLAND] N.V.,

 

as Control Party

 

 

 

By:

/s/ M.P.A. ZONDAG

 

Name:

M.P.A. Zondag

Title:

 

 

 

By:

/s/ P.R.G. ZAMAN

 

Name:

P.R.G. Zaman

Title:

 

 

2

--------------------------------------------------------------------------------